Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 January 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 79, the limitation “for laser parameters… displaying a range of values for each… the range of values provided by the laser controller” and “displaying on a user interface ranges of values for laser parameters…the ranges of values provided by the laser controller” is indefinite. It is unclear what the applicant is trying to claim with respect to the first recitation of “for laser parameter”, but it 
Regarding claim 79, the limitation “selected group of laser parameter settings” is indefinite. As it is recited multiple times for different functional uses it is unclear if the selected group of laser parameter settings are the same or not between all functional uses and if they are the same how the different outcomes are achieved using the same laser and parameters.  
Regarding claim 79, the limitation “lasing the pocket” is indefinite. It is unclear if it is the same as “an interior epithelial lining of the pocket” or not as “the pocket” is a genus of the species.
Regarding claim 79, the limitation “the pocket lining” is indefinite. It is unclear if it is the same as “lasing the pocket” or “an interior epithelial lining of the pocket”. Applicant should adopt consistent terminology or clarify the difference between the steps.
Regarding claim 79, the limitation “the lining” is indefinite. “the lining” lacks antecedent basis in the claims.
Regarding claim 80, the limitation “a laser power measurement process” is indefinite. It is unclear if the process is included in the “periodontal method” or not or is an entirely separate process.
Regarding claim 81, the limitation “providing a laser” is indefinite. As a laser has been previously recited in claim 79.
Regarding claim 81, the limitation “laser calibration hardware” is indefinite. It is unclear how the “calibration hardware” is related to the periodontal method.
Regarding claim 82, the limitation “wherein the laser output and laser target sensors” is indefinite. As it is dependent from claim 81 which only requires the laser output and laser target sensors optionally and therefore, the limitations of claim 82 do not require all the limitations of claim 81 and is improper (see rejection below).

Claim 84 recites the limitation "the constrained selections of operational parameter settings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 84, the limitation “approximating the pocket tissue surface with the tooth surface” is indefinite. It is unclear what is approximated, the distance? The surface area? The type of surface?. Further clarification is required to determine the scope of the limitation.
Regarding claim 85, the claim as a whole is indefinite. Based on the amendments to claim 79 it is unclear if the default selections are selected for the functional uses or set by a user based on a default selection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 82 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 81 depends from claim 81 in which the laser calibration hardware includes “a laser output or feedback and laser target or calibration sensors”, therefore, the laser output and laser target sensors” of claim 82 do not includes all the limitations of claim 81 and therefore is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection is based on applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/15/2021